CaSe 8-18-76717-|38 DOC 1-1 Filed 10/05/18 Entered 10/05/18 12236:30

United States Bankruptcy Court
Eastern District of New York

ln re East End Bus Service LLC CHS€ NO~ j
Debtor(s) Chapter 11

VERIFICATION OF CREDITOR MATRlX

The above named debtor(S) or attorney for the debtor(s) hereby verify that the attached matrix (Iist of
creditors) is true and correct to the best of their knowledge

 

 

Date: ga L/S[ if Is! Marc A. Pergament _

Signature of Attorney

Marc A. Pergament

Weinberg, Gross & Pergament LLP
400 Garden City Plaza

Suite 403

Garden City, NY 11530

(516) 877-2424 Fax: (516) 877-2460

 

USBC-44 Rev. 9117.'98

Sof£ware Cupyrighl (c) 199&2018 Best Casa, LLC - www.besmase.curri Best Case Bankruplcy

CaSe 8-18-76717-|38 DOC 1-1 Filed 10/05/18 Entered 10/05/18 12236:30

David Foq@l, Esq.
1225 Franklin Avenue, Suite 522
Garden City, NY 11530

Franklin Funding Group LLC
3611 14th Avenue #423
Brooklyn, NY 11218

In Advance Capital LLC
428 Central Avenue, Suite B
Cedarhurst, NY 11516

Isreal Weinstein, Esq.
P.O. Box 670988
Flushing, NY 1135?

 

 

